DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 01/16/2020 citing the Search Report for International Application No. PCT/KR2019/004172 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 6, line 2, the use of the symbol “□” is indefinite. It is presumed Applicant meant to use the Cyrillic small letter Pe symbol “п” as used in paragraph [0071] of written description. However, the claims cannot rely on drawings or indefinite foreign characters and symbols (see MPEP § 2173.05(s)). Instead, the claims must use definite language to convey the shape applicant intends to claim (see MPEP § 2173). Please replace the symbol with a term such as “n” or “inverted U” or “horseshoe” or “square” or “rectangular” or “rectangular shape having no bottom member”. The Examiner suggests replacing the term “ “□” shape” with “n-shape”, and also replacing the symbol “п” in paragraph [0071] of written description with the same terminology.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuasa (US 20200243363 A1).
Referring to Claim 1: Yuasa teaches an overhead type transport apparatus comprising: 
a guide rail (4) that includes a main rail (60) and one or more sub rails (61) crossing the main rail (see annotated Fig. 10 below) and is fixed to a ceiling side (50) (Fig. 9); 
two or more transport units (3) that travel along the guide rail (Fig. 1); 
a carrier unit (9) that is coupled to the bottom of each transport unit and rotates about a carrier rotating unit (7) (Para. [0037]) (Fig. 1), one end being inclined upward or downward with respect to the other end (Para. [0041]) (Fig. 3); and 
a basket unit (10) that is attached to and detached from the bottom of each carrier unit (Para. [0037]).

    PNG
    media_image1.png
    221
    395
    media_image1.png
    Greyscale

Referring to Claim 3: Yuasa teaches an overhead type transport apparatus, wherein the transport unit (3) includes at least one pair of transport unit wheels (5b) which are driven by a drive motor (Para. [0037]).

Referring to Claim 5: Yuasa teaches an overhead type transport apparatus, wherein the carrier unit (9) includes a main cylinder (15) such that the carrier unit ascends and descends (Para. [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa in view of Porat (US 2016/0280460 A1).
Referring to Claim 2: Yuasa does not teach that both ends of each of the main rail and the sub rail include a charging station. However, Porat teaches a system and method for overhead warehousing having crossing main and sub rails (102) (Fig. 1), wherein 
“[t]he system 100 may include a plurality of charging stations, and the selection of a charging station for a particular robotic module 110 requiring charging would be determined by the position of the robotic module 110, available power, and available workload.” (Para. [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Yuasa to provide a charging station at both ends of each main rail and sub rail in order to provide appropriate power for the transport units moving along each rail.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa in view of KR 10-2020-0082011 A.
Referring to Claim 4: Yuasa does not teach that wherein the transport unit is provided above the guide rail. Rather, Yuasa’s transport unit is provided within the guide rail. However, KR 10-2020-0082011 teaches a vehicle for an overhead hoist transport device, wherein the transport unit (110) is provided above the guide rail (12, 14) (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Yuasa to use a non-enclosed guide rail with the transport unit provided above the guide rail, as taught by KR 10-2020-0082011 in order to more easily access the transport unit for repair purposes in the event a malfunction occurs with the transport unit is travelling along the guide rail.

Allowable Subject Matter
Claims 6-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112(b) are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6 and depending claims 7-20, Yuasa fails to teach “[Claim 6] The overhead type transport apparatus according to claim 1, wherein the carrier unit includes a carrier housing with an n-shape (suggested modification to overcome the 35 USC § 112(b) rejection) in which a plurality of carrier rollers which are .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617